DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.

Response to Amendment
In response to the amendment received on 11/03/2022
Claim 1 has been amended.
Claims 11-14 and 16-20 have been withdrawn.
Claims 15 and 17 have been canceled.
The previous prior art has been applied. All changes made are necessitated by the amendment. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by or, in the alternative, under 35 U.S.C 103 as unpatentable over US Patent Application Publication 2017/0229747 to Jung et al.
With respect to claim 1, Jung et al. teach a thermal management system for a plug-in electric vehicle, the thermal management system comprising: 
a high voltage battery 20 configured to power the vehicle; 
a second heat exchanger 212 with a powertrain cooling device 50 (a refrigerant cooling circuit) configured to be selectively operably coupled to the high voltage battery 20 to cool the high voltage battery 20 during charging of the vehicle; 
a HVAC device 40 (a cabin heater core cooling circuit) configured to be selectively operably coupled to the high voltage battery 20 to cool the high voltage battery 20 during charging of the vehicle; 
a control valve 220 operable to control a flow of battery coolant to the high voltage battery 20 from the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) and the HVAC device 40 (the cabin heater core cooling circuit); and 
wherein at least one mode of cooling selectable by the control module 300 is a combined mode in which both the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) and the HVAC device 40 (the cabin heater core cooling circuit) provide cooling to the high voltage battery 20 (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2). 

Jung et al. teach the same control module of the battery, therefor, lacking of any clear distinction between the claimed control module of the battery and those disclosed by Jung et al., it would be inherent for the control module of the battery of Jung et al. to selectively operate the control valve to select a mode of cooling the high voltage battery based on a determination, made by the control module, whether the high voltage battery is currently charging due to the vehicle being on-plug and whether cabin climate control has been requested.  Alternatively, it would have expected for the controller of the battery of Jung et al. to have selectively operate the control valve to select a mode of cooling the high voltage battery based on a determination, made by the control module, whether the high voltage battery is currently charging due to the vehicle being on-plug and whether cabin climate control has been requested as claimed lacking unexpected result showing otherwise.

Jung et al. teach the same control module of the battery, therefor, lacking of any clear distinction between the claimed control module of the battery and those disclosed by Jung et al., it would be inherent for the control module of the battery of Jung et al. to be further configured to, while in the combined mode, operate the control valve to prevent the flow of battery coolant from the cabin heater core cooling circuit such that all battery coolant passing through the control valve is flowing from refrigerant cooling circuit in response to cabin climate control being requested regardless of an ambient temperature. Alternatively, it would have expected for the controller of the battery of Jung et al. to be further configured to, while in the combined mode, operate the control valve to prevent the flow of battery coolant from the cabin heater core cooling circuit such that all battery coolant passing through the control valve is flowing from refrigerant cooling circuit in response to cabin climate control being requested regardless of an ambient temperature as claimed lacking unexpected result showing otherwise.

With respect to claim 2, Jung et al. teach the thermal management system for a plug-in electric vehicle, wherein the control valve 220 controls (is positionable to proportionally control) an amount of the battery coolant that comes from respective ones of the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) and the HVAC device 40 (the cabin heater core cooling circuit) in the combined mode (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2).

With respect to claim 3, Jung et al. teach the thermal management system for a plug-in electric vehicle, wherein the control valve 220 controls (is positionable) by the control module 300 based on minimizing an amount of the battery coolant from the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) and increasing the amount of the battery coolant from the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) as needed to maintain a temperature of the high voltage battery within a predefined range (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2).

With respect to claim 4, Jung et al. teach the thermal management system for a plug-in electric vehicle, wherein another mode of cooling selectable by the control module 300 includes isolating the HVAC device 40 (the cabin heater core cooling circuit) and using only the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) to cool the high voltage battery (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2).

With respect to claim 5, Jung et al. teach the thermal management system for a plug-in electric vehicle, wherein a heater core isolation valve 220 is operated under control of the control module 300 to isolate the HVAC device 40 (the cabin heater core cooling circuit) (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2).

With respect to claim 6, Jung et al. teach the thermal management system for a plug-in electric vehicle, wherein another mode of cooling selectable by the control module 300 includes utilizing only the HVAC device 40 (the cabin heater core cooling circuit) to cool the high voltage battery (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2).

With respect to claim 7, Jung et al. teach the same control module, therefor, lacking of any clear distinction between the claimed control module and those disclosed by Jung et al., it would be inherent for the control module of Jung et al. to wake a climate head of a cabin climate system and request air flow over a heater core of the cabin heater core cooling circuit to dissipate heat from the high voltage battery into a cabin of the vehicle.  Alternatively, it would have expected for the control module of Jung et al. to wake a climate head of a cabin climate system and request air flow over a heater core of the cabin heater core cooling circuit to dissipate heat from the high voltage battery into a cabin of the vehicle as claimed lacking unexpected result showing otherwise.

With respect to claim 8, Jung et al. teach the same control module, therefor, lacking of any clear distinction between the claimed control module and those disclosed by Jung et al., it would be inherent for the control module of Jung et al. to receive an indication of ambient temperature, an indication of battery temperature, and an indication of whether cabin climate control is requested, and wherein the control module is configured to select the mode of mode of cooling the high voltage battery based on the indication of ambient temperature, the indication of battery temperature, and the indication of whether cabin climate control is requested. Alternatively, it would have expected for the control module of Jung et al. to receives an indication of ambient temperature, an indication of battery temperature, and an indication of whether cabin climate control is requested, and wherein the control module is configured to select the mode of mode of cooling the high voltage battery based on the indication of ambient temperature, the indication of battery temperature, and the indication of whether cabin climate control is requested as claimed lacking unexpected result showing otherwise.

With respect to claim 9, Jung et al. teach the same control module, therefor, lacking of any clear distinction between the claimed control module and those disclosed by Jung et al., it would be inherent for the control module of Jung et al. to have a first mode of cooling comprises utilizing only the cabin heater core cooling circuit to cool the high voltage battery, wherein the combined mode comprises a second mode of cooling, wherein a third mode of cooling comprises using only the refrigerant cooling circuit to cool the high voltage battery, and wherein the first mode of cooling is prioritized by the control module to be a most preferred mode and the third mode of cooling is least preferred mode. Alternatively, it would have expected for the control module of Jung et al. to have a first mode of cooling comprises utilizing only the cabin heater core cooling circuit to cool the high voltage battery, wherein the combined mode comprises a second mode of cooling, wherein a third mode of cooling comprises using only the refrigerant cooling circuit to cool the high voltage battery, and wherein the first mode of cooling is prioritized by the control module to be a most preferred mode and the third mode of cooling is least preferred mode as claimed lacking unexpected result showing otherwise.

With respect to claim 10, Jung et al. teach the same control module, therefor, lacking of any clear distinction between the claimed control module and those disclosed by Jung et al., it would be inherent for the control module of Jung et al. to have a first mode of cooling comprises utilizing only the cabin heater core cooling circuit to cool the high voltage battery, wherein the combined mode comprises a second mode of cooling, wherein a third mode of cooling comprises using only the refrigerant cooling circuit to cool the high voltage battery, wherein the first mode of cooling is selected in response to no request for cabin climate control when ambient temperature is below an ambient temperature threshold, wherein the second mode of cooling is selected from the first mode of cooling in response to the indication of battery temperature exceeding a battery temperature threshold, and wherein the third mode of cooling is selected when the cabin climate control is requested or when the ambient temperature is above the ambient temperature threshold. Alternatively, it would have expected for the control module of Jung et al. to have a first mode of cooling comprises utilizing only the cabin heater core cooling circuit to cool the high voltage battery, wherein the combined mode comprises a second mode of cooling, wherein a third mode of cooling comprises using only the refrigerant cooling circuit to cool the high voltage battery, wherein the first mode of cooling is selected in response to no request for cabin climate control when ambient temperature is below an ambient temperature threshold, wherein the second mode of cooling is selected from the first mode of cooling in response to the indication of battery temperature exceeding a battery temperature threshold, and wherein the third mode of cooling is selected when the cabin climate control is requested or when the ambient temperature is above the ambient temperature threshold as claimed lacking unexpected result showing otherwise.

With respect to claim 21, Jung et al. teach the thermal management system for a plug-in electric vehicle, Jung et al. teach the same control module of the battery, therefor, lacking of any clear distinction between the claimed control module of the battery and those disclosed by Jung et al., it would be inherent for the control module of the battery of Jung et al. to implement a plurality of cooling modes including the combined cooling mode via selective operation of the control valve; wherein the plurality of cooling modes includes a first cooling mode, wherein, in the first cooling mode, the control valve is operated to isolate the cabin heater core cooling circuit from the high voltage battery; wherein the control module is configured to implement the first cooling mode in response to determining that the high voltage battery is currently charging due to the vehicle being on-plug and determining that the cabin climate control has been requested by a climate control system of the vehicle. Alternatively, it would have expected for the controller of the battery of Jung et al. to implement a plurality of cooling modes including the combined cooling mode via selective operation of the control valve; wherein the plurality of cooling modes includes a first cooling mode, wherein, in the first cooling mode, the control valve is operated to isolate the cabin heater core cooling circuit from the high voltage battery; wherein the control module is configured to implement the first cooling mode in response to determining that the high voltage battery is currently charging due to the vehicle being on-plug and determining that the cabin climate control has been requested by a climate control system of the vehicle as claimed lacking unexpected result showing otherwise.

With respect to claim 21, Jung et al. teach the same control module of the battery, therefor, lacking of any clear distinction between the claimed control module of the battery and those disclosed by Jung et al., it would be inherent for the control module of the battery of Jung et al. to be further configured to, while in the combined mode and when climate control has not been requested, continue to operate in the combined mode until the ambient temperature is not below an ambient temperature threshold temperate and, in response to climate control not being requested and the ambient temperature not being below the ambient temperature threshold, operate the control valve to prevent the flow of battery coolant from the cabin heater core cooling circuit such that all battery coolant passing through the control valve is flowing from refrigerant cooling circuit. Alternatively, it would have expected for the controller of the battery of Jung et al. to further configured to, while in the combined mode and when climate control has not been requested, continue to operate in the combined mode until the ambient temperature is not below an ambient temperature threshold temperate and, in response to climate control not being requested and the ambient temperature not being below the ambient temperature threshold, operate the control valve to prevent the flow of battery coolant from the cabin heater core cooling circuit such that all battery coolant passing through the control valve is flowing from refrigerant cooling circuit as claimed lacking unexpected result showing otherwise.

Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive. The claim limitation in claims 1 and 21 only required the control module to be “configured to” have the ability of controlling the control valve as claimed, however, the claim limitation with the term “configured to” do not positively require the control module was being structurally distinct from the control module of Jung et al. In other words, the control module of Jung et al. is able to be configured as claims 1 and 21 as the control module of Jung et al. is structurally the same as the claimed control module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        11/19/2022